DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 08/18/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0053] and [0054] of the specification appear to contain descriptions of and references to a different invention or inventions which are not relevant to the present application. See, in paragraph [0053], starting from “As shown in FIG. 9, the second display panel 20…” and in [0054] the sentence “In here, for convenience of display, the mold 100 of FIG. 8 is fluoroscopy…”
Paragraph [0063] refers to a “shoe last 80,” which should read “shoe last 800.”
Paragraph [0065] repeatedly recites “half-famed,” which should read “half-foamed.”
Paragraphs [0067] and [0069] recite “molded100,” which should read “mold 100.”
Paragraph [0073] recites “the object of hearing,” which should read “the object of heating,” or simply, “the object.”
Appropriate correction to the above issues is required.

Claim Objections
The below claims are objected to because of the following informalities:  
Claim 1, in the “foaming step,” recites “wherein the half-foamed granules in the mold are affected by microwave such that the temperature thereof are raised” which should read “…the temperature is raised.”
Claim 1, in the “foaming step,” recites “wherein the half-foamed granules in the mold are affected by microwave such that the temperature thereof (is) raised to conduct foaming and are squeezed with each other…” The claim appears to be missing words but indicates that the half-foamed granules are squeezed together as part of the foaming. The claim can be corrected to read, “…to conduct foaming and the half-foamed granules are squeezed with each other.”
Claim 2, in line 2, recites “he first granules,” which should read “the first granules.”
Claim 2, in line 3, recites “that separate by,” which should read “that are separated by.”
Claim 5, in lines 1-2, recites “further comprising, prior to the foaming step, further comprises setting…” which should read “further comprising, prior to the foaming step, setting…”
Claim 5, in line 2, recites “a upper,” which should read “an upper.”
Claim 5, in line 4, recites “distributed” which should read “are distributed.”
Claim 5, in line 4, recites “of the shoe last of the shoe last,” which appears to be a typographical error to recite “of the shoe last” twice. One of these recitations needs removed.
Claim 6, in line 1, recites “The method of claim 5, before the foaming step, further comprising,” which should read “The method of claim 5, further comprising, before the foaming step…”
Claims 6-7 also recite “of the shoe last of the shoe last,” which appears to be an unintended duplication of “of the shoe last.”
Claim 8, in line 1, recites “The method of claim 1, in the setting step, further comprises…” which should read “The method of claim 1, further comprising, in the setting step…”
Claim 9, in lines 2-3 recites “the method of fabricating the foam molded body,” which should recite “the method of manufacturing the foam molded body,” as recited by claim 1.
Claim 12 recites “The method of claim 1, before the foaming step, further comprising:” which should read “The method of claim 1, further comprising, before the foaming step:”
Appropriate correction is required.

Claim Interpretation
Claims 1 and 12 recite the limitation “affected by microwave,” see claim 1, lines 3-4 (“not affected by microwave”) and line 6 (“are affected by microwave”), and claim 12 (“not affected by microwaves”). In view of the instant specification, the limitation of “not affected by microwaves” is interpreted to mean that an element is generally resistant to heating by microwave radiation. Accordingly, “affected by microwaves” means an element can generally be heated by microwave radiation. See paragraph [0035].
The claims repeatedly recite the limitation “half-foamed granules,” e.g., claim 1, lines 2-3. In view of the instant specification, the limitation is interpreted to mean the granules have been pre-foamed or foamed to some (any) extent while still being capable of further forming a foamed structure. See paragraph [0038].
Claim 9 recites the limitation of “waterproof moisture permeable film.” The instant specification sets forth examples of such a film in paragraphs [0056]-[0057]. The limitation is interpreted to require some (any) degree of waterproofness and some (any) degree of moisture permeability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the median of the first grain size range" in line 11.  There is insufficient antecedent basis for this limitation in the claim. A median of the first grain size range has not been defined by the claims.
Claim 1 recites the limitation "the median of the second grain size range" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. A median of the second grain size range has not been defined by the claims.
Claim 2 introduces “one or more partitions,” (singular or plural) in line 1, and then refers to “the partitions,” (plural) in line 3. The claim is indefinite because the reference to “the partitions” (plural) is unclear in the case that there is “one partition” (singular). Amending to refer consistently to “the one or more partitions” would clarify the claim. 
Claim 3 refers to “the partitions,” which is unclear for the reasons provided above for claim 2. 
Claim 3 recites the limitation “the manner of microwave” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. A manner of microwave has not been defined by the claims. Furthermore, the scope of “manner” is unclear.
Claim 4 recites the limitation “the shape of a shoe component” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. A shape of a shoe component has not been defined by the claims.
Claim 5 recites the limitation “the bottom of the shoe last…” in line 4. There is insufficient antecedent basis for this limitation in the claim. A bottom of the shoe last has not been defined by the claims.
Claim 6 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. The claim recites “before the foaming step, further comprising, additional distributed and laid the half-foamed granules that are the same as or different from the half-foamed granules along the bottom of the shoe last of the shoe last and between the upper and the shoe last.” The intended requirement of the claim cannot be determined with certainty, but the examiner’s best guess for the purpose of examination is the following (or similar): “before the foaming step, distributing additional half-foamed granules between the upper and the shoe last, wherein the additional half-foamed granules are the same as or different from the half-foamed granules along the bottom of the shoe last.”
Furthermore, claim 6 recites the limitation “the half-foamed granules that are the same as or different from the half-foamed granules along the bottom…” in lines 2-3. There is insufficient antecedent basis for this limitation (the first recitation of “the half-foamed granules”) in the claim. The claim appears to recite a new element “the half-foamed granules” in addition to the previously defined “the half-foamed granules,” and the new element has not been defined by the claims.
Claim 7 features the same indefiniteness issue as described above for claim 6 regarding the limitation “additional distributed and laid the half-foamed granules that are the same as or different from the half-foamed granules along the bottom of the shoe last of the shoe last and between the inner layer and the outer layer…” The intended requirement of the claim cannot be determined with certainty, but the examiner’s best guess for the purpose of examination is “distributing additional half-foamed granules between an inner layer and an outer layer of the upper, wherein the additional half-foamed granules are the same as or different from the half-foamed granules along the bottom of the shoe last.”
Furthermore, claim 7 recites the limitation “the half-foamed granules that are the same as or different from the half-foamed granules along the bottom…” in lines 3-4. There is insufficient antecedent basis for this limitation (the first recitation of “the half-foamed granules”) in the claim, as set forth above for claim 6.
Claim 7 recites the limitations “the inner layer” and “the outer layer of the upper” in line 5. There is insufficient antecedent basis for these limitations in the claim. An inner layer and an outer layer of the upper have not been defined by the claims.
Claim 8 recites “in the setting step, further comprises partially disposed one or more film-like components in the mold to be in contact with the half-foamed granules.” Similar to claims 6-7 above, the meaning of the recitation is unclear and therefore the scope of the claim cannot be ascertained. For the purpose of examination, the limitation is interpreted as “further comprises, in the setting step, partially disposing one or more film-like components in the mold to be in contact with the half-foamed granules.”
Regarding claim 8, the phrase "film-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 8 recites “wherein the film-like components comprise a material that can be heated in a microwave method.” The scope of “a microwave method” is unclear, rendering the claim indefinite. First, it is unclear if “a microwave method” is intended to refer to the method or a step previously set out as part of the instant claim set. Second, it is unclear what method would or would not be encompassed by “a microwave method.”
Claim 8 introduces “one or more film-like components,” (singular or plural) in line 2, and then refers to “the film-like components,” (plural) in line 4. The claim is indefinite because the reference to “the film-like components” (plural) is unclear in the case that there is “one film-like component” (singular). 
Claims 9-11 refer to “the film-like components,” (plural) and are also indefinite for the reasons set forth above for claim 8.
Claim 9, in lines 1-2 introduces “a waterproof moisture permeable film,” and then in line 4 recites “by waterproof moisture permeable film.” The claim is indefinite because it is unclear if the second recitation is intended to refer to “the waterproof moisture permeable film” previously defined or a different waterproof moisture permeable film which has not been defined.
Claim 11, in line 2, recites “can be heated in a microwave manner…” The scope of “microwave manner” is unascertainable, rendering the claim indefinite. 
Claim 11, in lines 2-3, recites “to partially melt and weld other materials.” The “other materials” referred to are not clear – is the claim referring to materials previously introduced (e.g., half-foamed granules, film-like components, foamable materials, and/or materials that can be heated in a microwave manner) or different materials? The scope of the claim cannot be ascertained.
Claim 11 recites “the cladding” in line 3. There is insufficient antecedent basis for this limitation in the claim. A cladding has not been defined by the claims or the specification, and there is no indication as to how “the cladding” relates to the claimed subject matter.
Claim 12 recites “before the foaming step…at least one embedded component ranked together in the mold with the half-foamed granules…” The limitation is interpreted to intend to further limit a method step however it is not clear how. It is not clear what step, if any, is required by the claim. Does Applicant intend to require at least one embedded component is placed in the mold with the half-foamed granules, or similar? The meaning of the term “ranked” in the claim is not clear and the term is not found in the specification. 
Claims 13-14 recites “the hardness of the part formed by the foaming of the first granules” in line 3 (claim 13) and line 4 (claim 14). There is insufficient antecedent basis for these limitations in the claims. A hardness and a part have not been defined by the claims. 
Claim 13-14 recites “the hardness of the part formed by the foaming of the second granules” in line 4 (claim 13) and line 5 (claim 14). There is insufficient antecedent basis for these limitations in the claims. A hardness and a part have not been defined by the claims. 
Claims 13-14 recites “the density of the granules junction formed by the foaming of the first granules” in lines 4-5 (claim 13) and lines 5-6 (claim 14). There is insufficient antecedent basis for these limitations in the claims. A density and a granules junction have not been defined by the claims. 
Claims 13 recites “the density of the granules junction formed by the foaming of the second granules” in lines 5-6 (claim 13) and lines 6-7 (claim 14). There is insufficient antecedent basis for these limitations in the claims. A density and a granules junction have not been defined by the claims. 
Regarding claims 13-14, the limitations regarding density of granules junctions are further unclear in view of the specification. A “granules junction” is interpreted to refer to essentially a grain boundary, in view of, e.g., paragraph [0044] and Fig. 3 (referring to granules junction 401 and 402). It is unclear how one granules junction, or grain boundary, can have a relatively higher or lower density than another.
Claim 14 recites the limitation “the shape of a shoe component” in line 2. There is insufficient antecedent basis for this limitation in the claim. A shape of a shoe component has not been defined by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al., US 20130291409 A1, in view of EP 3181620 A1 to Sunko Ink Co., Ltd. (“Sunko”). Both references were provided in Applicant’s IDS.

Regarding claim 1, Reinhardt discloses a method of manufacturing a foam molded body (method for manufacturing a shoe sole, foam structure, [0082]-[0084]) comprising: 
A setting step, inputting a foam matrix material including a plurality of half-foamed granules of thermoplastic polyurethanes (TPU) into a mold (loading mold with first and second expanded TPU particles, [0082]); and
A foaming step, heating the mold, wherein the half-foamed granules in the mold are affected by heating such that the temperature thereof (is) raised to conduct foaming and (the half-foamed granules) are squeezed with each other (foaming by heating, [0084], Fig. 14a), so as to form the foam molded body after cooling and demolding (see Figs. 14b-14c and steps 1455-1456, 1465-1466);
Wherein the half-foamed granules include a plurality of first granules within a first grain size range and a plurality of second granules within a second grain size range (first expanded TPU comprises a first particle size, second expanded TPU comprises a second particle size that differs from the first, this is achieved by different particles sizes of the base material [0060]; see Fig. 15c), and a median of the first grain size range is substantially larger than a median of the second grain size range (shown by Fig. 15c); and 
Wherein, in the setting step, the first granules and the second granules are respectively disposed in different regions in the mold (using the different base materials in different regions, [0059]-[0060]; Fig. 15c).
Regarding a “median” of each grain size range, since all of the particles depicted for a first size range (on the right of Fig. 15c) are substantially larger than all of the particles for a second size range (on the left), one of ordinary skill in the art would conclude that a median of the first grain size range is substantially larger than a median of the second (see below).

    PNG
    media_image1.png
    252
    261
    media_image1.png
    Greyscale

Reinhardt does not disclose that heating is achieved by microwave or that the mold is not affected by microwave. In Reinhardt, heating is achieved by steam.
In the same field of endeavor, Sunko teaches a method of manufacturing using microwave irradiation for forming a TPU foam article ([0002]). Sunko teaches that, compared to the use of steam, which requires more energy and results in increased costs and lower economic efficiency, using microwave irradiation is simple, time-saving, and energy-saving in the process of forming a foam molded article ([0004], [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the method of Reinhardt by substituting microwave irradiation for steam heating, yielding the predictable results of heating the foamable TPU material to form a foam molded product. Sunko teaches that microwave heating is advantageous in terms of at least cost-, time- and energy- efficiency. In using microwave heating to heat the foamable material, it would have been obvious to one of ordinary skill in the art to specify that the mold is not affected by microwave so that the mold and its contents are not overheated in the process and the applied microwave irradiation is received by the foamable material.

Regarding claim 2, Reinhardt in view of Sunko teaches the method of claim 1. Reinhardt further discloses placing one or more partitions in the mold in the setting step (separating element 1534, Fig. 15c), and placing respectively (the) first granules and the second granules in the different regions in the mold that (are separated) by the (one or more) partitions (Fig. 15c). 

Regarding claim 3, Reinhardt in view of Sunko teaches the method of claim 2. Reinhardt does not disclose the (one or more) partitions are made of a half-foamed material and are heated to conduct foaming together with the half-foamed granules by the manner of microwave in the foaming step.
In the previously referenced embodiment, Reinhardt discloses the separating element is ultimately removed. However, in Figs. 10a-b Reinhardt teaches forming a sole comprising, additionally, an optional third partial region comprising a third expanded TPU ([0200]-[0204]). In this case, the middle material (reference 10112) would function as a partition separating the regions 10111 and 10113 (Fig. 10b), while also being formed of a half-foamed material which is heated to conduct foaming together with the half-foamed articles according to the method of claim 1.  
Therefore, Reinhardt teaches the claimed limitations and it would have been obvious to one of ordinary skill in the art to follow Reinhardt’s teachings in order to form a sole component comprising three or more distinct foam regions for the purpose of tailoring support provided by the sole component at different regions of the foot, as taught by Reinhardt. 

Regarding claim 4, Reinhardt in view of Sunko teaches the method of claim 1. Reinhardt further discloses a cavity of the mold is in the shape of a shoe component, and the foam molded body is a shoe component (Figs. 15 and associated description, [0242]-[0249]). 

Regarding claim 8, Reinhardt in view of Sunko teaches the method of claim 1. Reinhardt teaches in the setting step, partially (disposing) one or more film-like components in the mold to be in contact with the half-foamed granules (loading a foil into the mold with the expanded TPU, [0248]; [0045]-[0054], [0062], [0076], [0205]-[0209], etc.); wherein the film-like components comprise a material that can be heated in a microwave method (the foil may comprise TPU, [0045]).
Regarding the limitation, “the film-like components comprise a material that can be heated in a microwave method,” TPU is capable of being heated by microwave irradiation, as evidenced by Sunko and the instant disclosure. 

Regarding claim 9, Reinhardt in view of Sunko teaches the method of claim 8. Reinhardt teaches the foil may affect the effect of water on the insole ([0076], [0215]) and may prevent water from acting on the expanded TPU, in the context of increasing the lifetime of the shoe components ([0205]). Reinhardt’s description is interpreted to read upon the “waterproof” requirement of the film-like component. 
Reinhardt teaches the foil (see element 1101 of Fig. 11b) may be loaded into the mold, and then the mold is loaded with expanded TPU ([0248]). According to this description and the foil depicted in Fig. 11b, at least a part of the half-foamed granules would be covered by the foil prior to the foaming step. 
Reinhardt is silent as to the film/foil being moisture permeable. However, Reinhardt teaches the foil comprising TPU, as set forth above, and the instant specification evidences that TPU is moisture permeable to some extent (see [0057]). 
Accordingly, one of ordinary skill in the art would conclude that Reinhardt teaches the claimed limitations, with the waterproof moisture permeable film being useful at least for modifying a surface appearance, modifying a functionality, influencing hydrophobicity, serving as decoration, etc. ([0045]).

Regarding claim 10, Reinhardt in view of Sunko teaches the method of claim 8. Reinhardt teaches at least one of the film-like components has a pattern, and the foam molded body formed by foaming has an indication pattern corresponding to the pattern (the foil has a pattern, and as a result, the formed body has a pattern, Figs. 11b, 15e; also, the foil may provide the region(s) with a specific color and/or texture, [0045]).

Regarding claim 11, Reinhardt in view of Sunko teaches the method of claim 8. Reinhardt teaches wherein at least one of the film-like components comprises a foamable material or a material that can be heated in a microwave manner to partially melt and weld other materials (material comprising TPU, which can be heated by microwave, set forth above). 
The limitation referring to “the cladding” is indefinite as set forth in the previous section under 35 U.S.C. 112. The specification does not define or describe “a cladding” or “the cladding” as a positively disclosed element. In view of Figs. 11A-E of the instant disclosure, and the associated description, where the cladding space is indicated as reference number 720 and the film-like component is 700, and for the best attempt at examination and compact prosecution, “the cladding” is interpreted to correspond to “the at least one film-like component.”
Accordingly, Reinhardt further teaches the (at least one film-like component) defines a cladding space (Fig. 11a), and at least a part of the half-foamed granules disposed in the mold are disposed in the cladding space ([0111], description of Fig. 11a; [0205]-[0207]).
Reinhardt describes that the foil may surround a surface region ([0205]-[0207]), and molding spaces of the surface regions in the mold correspond to the claimed “extension spaces” (see Fig. 11E, below right) which ultimately form an “extension part” when the sole component is molded (Fig. 15c, 15e):

    PNG
    media_image2.png
    209
    318
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    268
    488
    media_image3.png
    Greyscale

In the case that foil surrounds or partially surrounds one of the regions in the molding process depicted at least in Fig. 15c, as is done to form the product of Fig. 15e, then Reinhardt also teaches the cladding space includes an extension space in which the half-foamed granules are not disposed, and wherein the foam molded body has an extension part formed by foaming the half-foamed granules to fill the extension space. Reinhardt teaches the method is useful to form a shaped sole component comprising foam materials and an optional foil for further functionality.

Regarding claim 12, Reinhardt in view of Sunko teaches the method of claim 1. Reinhardt teaches, before the foaming step, at least one embedded component (placed) together in the mold with the half-foamed granules, wherein the embedded component is a material or its finished product that is not affected by microwaves (a functional element is embedded in the expanded TPU, [0178]-[0179], Figs. 6, 8a-b).
The functional element may comprise, e.g., a textile material, lightweight and useful to help stabilize the sole ([0180]), which is understood to generally not be affected by microwaves.

Regarding claims 13-14, Reinhardt in view of Sunko teaches the method of claim 1. Reinhardt teaches that the use of different base materials for the first and second regions allows for different properties of the respective regions, and the different particle sizes may provide different cushioning of the first and second TPU ([0059]-[0060]). Reinhardt teaches that the larger the particles, the more porous the foam structure will be, and with increasing particle size, the expanded TPU will be less dense and softer ([0257]).
In claim 1, it was set forth that the median of the grain size range of the first granules is substantially larger than the median of the second grain size range. Based on the teachings of Reinhardt then, the hardness of the part formed by foaming of the first granules is smaller than the hardness of the part formed by the foaming of the second granules (larger particles, softer foam). Similarly, the density of the part formed by the foaming of the first granules is lower than the density of the part formed by the foaming of the second granules (larger particles, lower density).
In light of the indefiniteness of the claims, “the density of the granules junction…” in each case is interpreted to mean density of the part/section formed by the first or second granules, respectively.
Regarding claim 14, Reinhardt teaches the foam molded body is a shoe component (Abstract, [0002], [0082]-[0084], Figs. 15).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Sunko as applied to claim 1 above, and further in view of Landay et al., US 4245406 A.

Regarding claim 5, Reinhardt in view of Sunko teaches the method of claim 4. Reinhardt teaches a shoe comprising a sole formed according to their invention may comprise an upper wherein the sole is bonded to the upper in the process, without gluing, sewing, or other additional fixing means ([0080], [0199], [0324]). 
Reinhardt is silent regarding setting a shoe last covered with an upper on the mold, such that at least a portion of the upper contacts the half-foamed granules, so that the half-foamed granules setting in the mold are distributed along the bottom of the shoe last. 
In the same field of endeavor, Landay teaches molding foamed shoe components, including setting a shoe last covered with an upper on the mold, wherein the bottom portion of the upper contacts foamable material distributed along a bottom of the shoe last (Figs. 7-10). Landay evidences that it is known in the art to position a shoe last covered with an upper on a mold so that the upper contacts a foamable material distributed underneath and the formed sole component is bonded directly to the upper.
It would have been obvious to one of ordinary skill in the art to include in the method of Reinhardt in view of Sunko, prior to the foaming step, setting a shoe last covered with an upper on the mold, such that at least a portion of the upper contacts the half-foamed granules, so that the half-foamed granules setting in the mold (are) distributed along the bottom of the shoe last in order to effectively bond an upper to the foamed sole component, as desired by Reinhardt. Landay teaches positioning an upper on a shoe last on the mold is useful for positioning the mold components to form an integral shoe assembly.  

Regarding claim 6, Reinhardt in view of Sunko and Landay teaches the method of claim 5. 
Regarding the interpretation of the claim, please see the above rejection under 35 U.S.C. 112(b). While the intended requirement of the claim cannot be determined with certainty, the examiner’s best guess for the purpose of examination is “before the foaming step, distributing additional half-foamed granules between the upper and the shoe last, wherein the additional half-foamed granules are the same as or different from the half-foamed granules along the bottom of the shoe last.”
Reinhardt teaches distributing additional half-foamed granules, which are the same or different, in several loading steps ([0233], [0257]). 
Reinhardt is silent regarding distributing the material between the upper and the shoe last.
Landay teaches distributing foamable polyurethane material between an upper 18 and a shoe last 40 to an amount necessary to form a sole component (Fig. 9a). The method of Landay can be used to form a midsole component between an upper and a preformed outsole (Fig. 9a, Col. 3, lines 19-46).

    PNG
    media_image4.png
    256
    617
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Landay into the method of modified Reinhardt to include, before the foaming step, distributing additional half-foamed granules between the upper and the shoe last, wherein the additional half-foamed granules are the same as or different from the half-foamed granules along the bottom of the shoe last. The step would be useful to form a midsole component between an upper and an outsole, as taught by Landay.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Sunko and Landay as applied to claim 5 above, and further in view of Chang et al., US 5785909 A.

Regarding claim 7, Reinhardt in view of Sunko and Landay teaches the method of claim 5. Reinhardt is silent regarding the limitations of claim 7.
Regarding the interpretation of the claim, please see the above rejection under 35 U.S.C. 112(b). While the intended requirement of the claim cannot be determined with certainty, the examiner’s best guess for the purpose of examination is “further comprises distributing additional half-foamed granules between an inner layer and an outer layer of the upper, wherein the additional half-foamed granules are the same as or different from the half-foamed granules along the bottom of the shoe last.”
In the same field of endeavor, Chang teaches an upper that is covered over a shoe last has a two-layer structure, and prior to the foaming step, the method of manufacturing the foam molded body further comprises distributing a pourable foam material, such as a polyurethane foam, between an inner layer and outer layer of the upper (Fig. 4, Abstract). Chang teaches the method allows for molding a footwear upper from a foamable material while simultaneously joining other sole components during the molding process (Col. 1, lines 5-10). Providing the capability to tailor properties of foam at the upper is useful for fabricating specific types of footwear having a desired hardness, such as hiking boots, for providing increased padding and cushioning in localized areas around the ankle, or for achieving decorative effects, as taught by Chang (Col. 6, lines 30-32; Col. 8, lines 1-3; Col. 8, lines 7-9). 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Chang into the method of modified Reinhardt to include that the upper that is covered over the shoe last has a two-layer structure, and prior to the foaming step, the method of manufacturing the foam molded body further comprises distributing additional half-foamed granules between an inner layer and an outer layer of the upper, wherein the additional half-foamed granules are the same as or different from the half-foamed granules along the bottom of the shoe last. Chang teaches that providing foamable material between inner and outer layers of an upper prior to molding is useful in providing the capability to tailor functional and/or aesthetic characteristics of the upper, such as a specific hardness, padding, cushioning, and/or decoration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/555,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 5 of the reference application appears to include all of the limitations of claim 5 of the present application, while using slightly different terminology (e.g., “semi-foamed,” instead of “half-foamed,” “a median of the first grain size range is substantially “higher,” instead of “larger,” etc.), and additionally specifies the formation of an insole and the use of partitions. Since claim 5 of the reference application is more specific than the instant claim, it anticipates the broader instant claim. The instant application has an earlier effective filing date (8/28/2019) than the reference application (8/29/2019).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of the prior art cited below is not limited to the descriptions provided:
WO 2017109079 A1, Lucht et al., teach a method for molding using a partially foamed material which is heated by thermal radiation. Lucht describes using at least two different particle types which differ from another by size so that functionalities of the resulting molded body can be set specifically.
US 20140275306 A1, Watkins et al, teach forming foam shoe components with areas of different density as a result of placement of different beads/pellets. The reference describes heating by microwave to cause foaming.
US 20190126580 A1, Paulson et al., teach forming a shoe sole component using different bead foams which are separated in a mold. 
US 20110283560 A1, Portzline et al., teach forming multi-density midsoles wherein the different foam pellets are partitioned in a mold.
US 20180186962 A1, Shimura, teaches foaming multiple different foamable materials into a mold to produce a heterogenous foam with different portions having unique characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./
Examiner, Art Unit 1754                                                                                                                                                                                           

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754